938 So.2d 618 (2006)
RANDY E. SIMMONS, Appellant,
v.
THE STATE OF FLORIDA, Appellee.
Case No. 3D06-18.
District Court of Appeal of Florida, Third District.
Opinion filed October 4, 2006.
Randy E. Simmons, in proper person.
Charles J. Crist, Jr., Attorney General, and Paulette R. Taylor, Assistant Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD and ROTHENBERG, JJ.

On Order to Show Cause
PER CURIAM.
Upon motion of the State, this court entered an order for the appellant, Randy E. Simmons, to show cause why he should not be barred from filing further postconviction motions or appeals challenging the scoring of victim injury points on his scoresheet. The appellant has filed numerous postconviction motions on this point, even though relief has been repeatedly denied. After consideration of the appellant's response, the court grants the State's motion and bars the appellant from filing further postconviction motions challenging the victim injury points on the appellant's scoresheet in Miami-Dade County Circuit Court case number 88-16281. See Martin v. State, 833 So. 2d 756, 760 (Fla. 2002); Attwood v. Singletary, 661 So. 2d 1216 (Fla. 1995).
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DISPOSED OF.